FILED
                              NOT FOR PUBLICATION                            MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


IVAN RAY CARTER, Jr.,                             No. 14-15321

                 Plaintiff - Appellant,           D.C. No. 1:13-cv-00875-DLB

  v.
                                                  MEMORANDUM*
VELVA HAMPSON, Senior Librarian at
CSATF,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                          for the Eastern District of California
                      Dennis L. Beck, Magistrate Judge, Presiding**

                              Submitted March 10, 2015***

Before:         FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Ivan Ray Carter, Jr., a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Carter consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
access to the courts. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Carter’s access-to-courts claims

because Carter failed to allege facts sufficient to show that he suffered an actual

injury as the result of defendant’s conduct. See Lewis v. Casey, 518 U.S. 343, 348-

53 (1996) (access-to-courts claim requires showing that the defendant’s conduct

caused actual injury to a non-frivolous legal claim); see also Christopher v.

Harbury, 536 U.S. 403, 414-16 (2002) (discussing elements of a backward-looking

access-to-courts claim).

      The district court did not abuse its discretion by denying leave to amend the

complaint because amendment would have been futile. See Manzarek v. St. Paul

Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008) (setting forth

standard of review and explaining that denial of leave to amend is improper unless

it is clear that the complaint could not be saved by amendment).

      AFFIRMED.




                                           2                                    14-15321